          Case 1:14-cv-08115-VSB Document 220 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  12/29/2020
PAULA LISBOA et al.,                                      :
                                                          :
                                        Plaintiffs,       :
                                                          :               14-cv-8115 (VSB)
                      -against-                           :
                                                          :                    ORDER
MAGDALY SANTOS, et al.,                                   :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On November 17, 2020, I ordered the parties to submit their proposed voir dire questions,

jury instructions, and verdict sheets on or before December 7, 2020. (Doc. 210.) Defendant

Santos did not comply with that deadline. On December 17, 2020, following a telephonic status

conference in this case, I ordered Defendant Santos to submit those materials, in addition to her

witness and exhibit lists, on or before December 21, 2020. (Doc. 216.) Defendant Santos has

submitted her exhibit list, witness list, and proposed voir dire questions, (Docs. 217–18), but has

not submitted her proposed jury instructions or verdict sheets. Accordingly, it is hereby:

        ORDERED that Defendant Santos shall submit her proposed jury instructions and

proposed verdict sheets on or before 10 AM on January 4, 2021.

SO ORDERED.

Dated: December 29, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
